                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


KERISE POTTER,

            Plaintiff,

vs.                                           Case No. 3:21-cv-461-MMH-MCR

COASTAL AUTOMOTIVE
RECONDITIONING, LLC,

            Defendant.
                                    /

                                  ORDER

      THIS CAUSE is before the Court on Defendant’s Response to Court

Order (Doc. 6; Response), filed on May 14, 2021. On April 28, 2021, Defendant

filed a notice of removal, seeking to remove this case from the Circuit Court,

Fourth Judicial Circuit, in and for Duval County, Florida. See generally Notice

of Removal (Doc. 1; Notice). In the Notice, Defendant asserted that the Court

has subject matter jurisdiction over this action because “the Lawsuit could have

been brought originally before this Court under 28 U.S.C. § 1332, by reason of

complete diversity of citizenship between the Plaintiff and the Defendant and

the amount in controversy.” Id. ¶ 8. However, upon review of the Notice and

the attached Complaint (see Doc. 3; Complaint), the Court was unable to

determine whether it has diversity jurisdiction over this action because
Defendant inadequately pled the citizenship of the Plaintiff, and failed to allege

sufficient facts to plausibly demonstrate that the amount in controversy exceeds

$75,000. Accordingly, on April 30, 2021, the Court entered an order (Doc. 5;

Order) outlining the deficiencies in the Notice and directing Defendant to

provide the Court with sufficient information so that it could determine whether

it has diversity jurisdiction over this action. See generally Order. Specifically,

in the Order, the Court explained that Defendant had not alleged the facts

necessary to establish diversity of citizenship because the Notice and the

Complaint merely disclosed Plaintiff’s state of residence, rather than her

domicile or state of citizenship. See id. at 4. In addition, the Court found that

Defendant had not alleged sufficient facts to plausibly demonstrate that the

amount in controversy exceeds $75,000 because Defendant based its amount in

controversy determination only on the “generic, vague, and categorical

allegations of the Complaint” and the civil cover sheet. See Order at 6. On May

14, 2021, Defendant filed the instant Response, in which it purports to provide

“additional information in order to determine diversity jurisdiction.”                    See

Response at 1.          However, despite Defendant’s inclusion of “additional

information,” the Court remains unable to conclude that it has subject matter

jurisdiction over the instant action.1 This is so because Defendant again fails to


1 In the Notice, Defendant alleged that Plaintiff is “a resident of Duval County, Florida.” See
Notice at ¶ 5. The Court explained in the Order that it could not determine whether the parties
to this action are diverse because Defendant failed to identify the citizenship or domicile of


                                              -2-
allege facts sufficient to plausibly demonstrate that the amount put in

controversy by the Plaintiff exceeds $75,000. Therefore, this case is due to be

remanded to state court.

       As noted in the Court’s previous Order, a removing defendant, as the

party invoking the Court’s jurisdiction, “bears the burden of proving that federal

jurisdiction exists.” See Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319

(11th Cir. 2001). In Dart Cherokee Basin Operating Co., the Supreme Court

explained that a defendant’s notice of removal must include “a plausible

allegation that the amount in controversy exceeds the jurisdictional threshold.”

See Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014). If

the plaintiff contests the allegation, or the court questions it, a defendant must

then present evidence establishing that the amount in controversy requirement

is met. Id. (citing 28 U.S.C. § 1446(c)(2)(B)); see also Dudley v. Eli Lilly & Co.,

778 F.3d 909, 912 (11th Cir. 2014). “A conclusory allegation in the notice of

removal that the jurisdictional amount is satisfied, without setting forth the

underlying facts supporting such an assertion, is insufficient to meet the

defendant’s burden.” See Williams, 269 F.3d at 1320. Indeed, the Court may

not speculate or guess as to the amount in controversy. See Pretka v. Kolter



Plaintiff. See Order at 4. In the Response, Defendant corrects its previous allegation and
explains that Plaintiff is registered to vote in Florida, has a Florida driver’s license, and is in
fact, a citizen of Florida. See Response at ¶ 1. As such, the Court is satisfied that diversity of
citizenship exists in this action.


                                                -3-
City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir. 2010). Rather, a removing

defendant should make “specific factual allegations establishing jurisdiction”

and be prepared to “support them (if challenged by the plaintiff or the court)

with evidence combined with reasonable deductions, reasonable inferences, or

other reasonable extrapolations.” Id. at 754. In those circumstances, a court is

able to determine the amount in controversy without relying on impermissible

“conjecture, speculation, or star gazing.” Id.

      To support the contention the amount in controversy requirement is

satisfied in this action, Defendant again relies on the civil cover sheet filed by

Plaintiff in state court as well as Plaintiff’s allegation in the Complaint that she

“suffered   bodily   injury   and   resulting    pain   and   suffering,   disability,

disfigurement, mental anguish, loss of capacity for the enjoyment of life,

inconvenience, expense of hospitalization, medical and nursing care and

treatment, loss of earnings and loss of ability to earn money, and/or aggravation

of a previously existing condition.” See Response at ¶ 4-6, 12; see also Notice ¶

6-8, Ex. 3. However, the Court previously admonished Plaintiff that the civil

cover sheet is simply for “data collection and clerical processing purposes” and

“shall not be used for any other purpose.” See Order at 6. Additionally, in the

previous Order, the Court rejected Defendant’s reliance on the general

categories of damages sought by Plaintiff in the Complaint. See Order at 6. The

Court instructed, “Defendant’s recitation of the generic, vague and categorical


                                        -4-
allegations of the Complaint, combined with a reference to the civil cover sheet,

do not provide the Court with any specific, factual information by which to

determine whether Plaintiff’s damages plausibly exceed the jurisdictional

threshold.” See id. Despite this, Defendant continues to rely on the same

allegations with the addition of only one factual allegation – that “Plaintiff

notified Defendant that her current medical bills related to the case, including

outstanding liens, were $19,739.16.” Response at ¶ 6. In an apparent effort to

bridge the gap between Plaintiff’s $19,739.16 in medical expenses and the

jurisdictional threshold, Defendant suggests that the Court calculate the

number of days that have passed since Plaintiff’s injury, make an assumption

about her life expectancy, and arbitrarily choose a number of dollars a jury

might award Plaintiff for past and future pain and suffering damages. This

attempt fails for at least two reasons. First, Defendant’s calculation is entirely

speculative, relying solely upon damage awards from other2 cases. And second,

while the calculation may present the amount Defendant believes a jury may

award Plaintiff, it tells the Court nothing about the amount Plaintiff has put in

controversy in this action. See Ericsson GE Mobile Commc'ns, Inc. v. Motorola

Commc'ns & Elecs., Inc., 120 F.3d 216, 219 (11th Cir. 1997) (The Eleventh



2 The Response is completely devoid of any factual allegations suggesting any similarities
between the underlying facts of the instant case and those cases cited to by Defendant or any
other information explaining why damage calculations in those cases are relevant for purposes
of determining the amount in controversy here.


                                             -5-
Circuit “has adopted the plaintiff-viewpoint rule” in determining the amount in

controversy.). Notably, while Defendant references a pre-suit demand letter,

see Response at ¶ 7, which might aid the Court in determining the amount

Plaintiff is seeking, Defendant fails to disclose any information about Plaintiff’s

valuation of her case in the letter or any factual allegations contained in the

letter that might support a finding that the value of Plaintiff’s claims exceed

$75,000.

       In light of the foregoing, the Court determines that despite the Court’s

guidance and despite being given an additional opportunity, Defendant has

failed to satisfactorily allege that the amount in controversy in this case exceeds

the jurisdictional threshold. Accordingly, it is

       ORDERED:

       1. This case is REMANDED without prejudice to the Circuit Court of the

           Fourth Judicial Circuit, in and for Duval County, Florida for further

           proceedings.3




3 In state court, Defendant can engage in discovery pursuant to the relevant Florida Rules of
Civil Procedure. If, through such discovery, Defendant ascertains that the case is one which
is or has become removable, Defendant may consider filing another notice of removal, if timely,
pursuant to 28 U.S.C. § 1446.


                                              -6-
      2. The Clerk of the Court is directed to transmit a certified copy of this

         order to the clerk of that court and to close this file.


      DONE AND ORDERED at Jacksonville, Florida on May 25, 2021.




lc28
Copies to:

Counsel of Record
Clerk, Circuit Court, Fourth Judicial Circuit,
in and for Duval County, Florida




                                         -7-
